DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/13/2021.Claims 1-10, and 17 are amended. Claims 1-19 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/007,349.
Examiner Note
Claim 1 recites: “an interface communicating with…” and “a controller provided to …”.  In applicant specification in paragraphs 22, and 27, the interface and the controller are described as a hardware, hence, claim 1 is directed to statutory subject matter.
Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original discloses is as follows: claims 1, and 10 cites: “an array of flash memory”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2018/0260125 corresponding to provisional application (62/470172) filed on 03/10/2017 issued to Ronal Karr in view of US Patent No. 2010/0128874 issued to Scott-Nash. Examiner used provisional application (62/470,172) for mapping the claims below.
Regarding claim 1, Karr discloses a storage device for storing secure data, the storage device comprising: an array of flash memory [¶48, an acknowledgement may be sent indicating that the data has been safely and persistently written to the array (302) of non-volatile storage devices], and [see FIG. 1,storage array(102, 104),  storage devices (146, 150) are non-volatile storage devices (see ¶56, the non-volatile solid state storage (418) may include flash or, in further embodiments, other types of solid-state memory], and [see FIG.1 and corresponding text for more detail]; and
an interface communicating with a data source and receiving an instruction therefrom[ see FIG 1, computing device (data source) (164), SAN (258) (interface communicating with storage array system, storage array controller (106, 118), storage devices (146,148) (flash-based memory (non-volatile memory)], and see corresponding text for more details], and [¶19,  In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160)]; and 
 an array of data channels, each of the data channels including a channel control unit [¶18-19, Each storage array controller (106, 112, 118, 120) may include, for example, a data communications adapter configured to support communications via the SAN (158) and the LAN (160). Although only one of the storage array controllers (120) in the example of Figure 1 is depicted as being coupled to the LAN (160) for data communications, readers will appreciate that each storage array controller (106, 112, 118, 120) may be independently coupled to the LAN (160). Each storage array controller (106, 112, 118, 120) may also include, for example, an I/O controller or the like that couples the storage array controller (106, 112, 118, 120) for data communications, through a midplane (114, 116), to a number of storage devices (146, 150), and a number of journaling devices (148, 152) that are utilized as write caches. In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160). Although storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104), however, in some embodiments only one storage array controller (106, 112, 118, 120) may actively be allowed to direct access requests to the storage devices (146, 150) or journaling devices (148, 152).], and [see FIG.1 and corresponding text for more detail]; and
 a controller provided to manage operations of the data channels, wherein the channel control unit includes a channel interface to communicate independently with the controller [¶18-19, Each storage array controller (106, 112, 118, 120) may include, for example, a data communications adapter configured to support communications via the SAN (158) and the LAN (160). Although only one of the storage array controllers (120) in the example of Figure 1 is depicted as being coupled to the LAN (160) for data communications, readers will appreciate that each storage array controller (106, 112, 118, 120) may be independently coupled to the LAN (160). Each storage array controller (106, 112, 118, 120) may also include, for example, an I/O controller or the like that couples the storage array controller (106, 112, 118, 120) for data communications, through a midplane (114, 116), to a number of storage devices (146, 150), and a number of journaling devices (148, 152) that are utilized as write caches. In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160). Although storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104), however, in some embodiments only one storage array controller (106, 112, 118, 120) may actively be allowed to direct access requests to the storage devices (146, 150) or journaling devices (148, 152) …], and [see FIG.1 and corresponding text for more detail]; and 
 the data channels receiving data sets and wherein the data channels coupled respectively with the flash memory are not synchronized and operate independently from each other [¶18-19, Each storage array controller (106, 112, 118, 120) may include, for example, a data communications adapter configured to support communications via the SAN (158) and the LAN (160). Although only one of the storage array controllers (120) in the example of Figure 1 is depicted as being coupled to the LAN (160) for data communications, readers will appreciate that each storage array controller (106, 112, 118, 120) may be independently coupled to the LAN (160). Each storage array controller (106, 112, 118, 120) may also include, for example, an I/O controller or the like that couples the storage array controller (106, 112, 118, 120) for data communications, through a midplane (114, 116), to a number of storage devices (146, 150), and a number of journaling devices (148, 152) that are utilized as write caches. In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160). Although storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104), however, in some embodiments only one storage array controller (106, 112, 118, 120) may actively be allowed to direct access requests to the storage devices (146, 150) or journaling devices (148, 152) …], and [see FIG.1 and corresponding text for more detail]; and 
Each of the data channels is caused to write an encrypted data set into the flash memory when the tag is for encryption, each of the data channels is caused to receive an encrypted data set from the flash memory when the tag is for decryption and the each of the data channels has finished decrypting a previous encrypted data set”; wherein the instruction includes a tag for encryption or decryption ;one cipher engine ; and encrypting or decrypting the data sets in parallel
Even though Karr discloses read and write request as:  [¶19,  In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160)].
  	However, Karr does not explicitly disclose the encrypting and decrypting the data and in his application and Scott-Nash disclose this limitation as: [ Abstract, A method and system to allow encryption/decryption to be performed substantially in parallel using one or more media associated keys. The system has an input buffer to store a plurality of media data from a plurality of media channels. A plurality of cryptographic engines is coupled with the input buffer to obtain a plurality of cipher keys and each cipher key is associated with one or more of a plurality of media channels the system encrypts or decrypts, substantially in parallel, each of the plurality of media data with a cryptographic algorithm using one or more of the obtained cipher keys], and[¶2, The advancement of technology in data storage media has allowed more data to be stored in smaller but yet more robust forms. The forms of data storage media include punch cards, tapes drive, floppy disks, zip disks, hard disk drives, solid state drives, and flash memory for example], and [see FIGS. 1-4 and corresponding text for more details].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Karr with the teaching of Scott-Nash in order to implement encryption/decryption algorithm to parallelized encrypting or decrypting of data using one or more media associated keys (cipher keys) [ Scott-Nash, ¶2, Abstract]. 
Regarding claims 2, and 12, Karr discloses wherein one of the data channels is initially fed with a first data set for processing, and is immediately fed with a second data set as soon as the one of the data channels is done with the first data set, regardless of how others of the data channels are processing respective data sets [¶18-19, Each storage array controller (106, 112, 118, 120) may include, for example, a data communications adapter configured to support communications via the SAN (158) and the LAN (160). Although only one of the storage array controllers (120) in the example of Figure 1 is depicted as being coupled to the LAN (160) for data communications, readers will appreciate that each storage array controller (106, 112, 118, 120) may be independently coupled to the LAN (160). Each storage array controller (106, 112, 118, 120) may also include, for example, an I/O controller or the like that couples the storage array controller (106, 112, 118, 120) for data communications, through a midplane (114, 116), to a number of storage devices (146, 150), and a number of journaling devices (148, 152) that are utilized as write caches. In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160). Although storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104), however, in some embodiments only one storage array controller (106, 112, 118, 120) may actively be allowed to direct access requests to the storage devices (146, 150) or journaling devices (148, 152) …], and [see FIG.1 and corresponding text for more detail].
Regarding claims 3, and 13 , Karr does not explicitly disclose, however,  Scott-Nash discloses, wherein the data channels are initially caused to encrypt the data sets, one of the data channels is caused to decrypt a data set as soon as the one of the data channels is done with one of the data sets, regardless of how others of the data channels are processing the data sets  [ Abstract, A method and system to allow encryption/decryption to be performed substantially in parallel using one or more media associated keys. The system has an input buffer to store a plurality of media data from a plurality of media channels. A plurality of cryptographic engines is coupled with the input buffer to obtain a plurality of cipher keys and each cipher key is associated with one or more of a plurality of media channels the system encrypts or decrypts, substantially in parallel, each of the plurality of media data with a cryptographic algorithm using one or more of the obtained cipher keys], and [see FIGS. 1-4 and corresponding text for more details].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Karr with the teaching of Scott-Nash in order to implement encryption/decryption algorithm to parallelized encrypting or decrypting of data using one or more media associated keys (cipher keys) [ Scott-Nash, ¶2, Abstract]. 
Regarding claims 4, and 14 , Karr discloses, wherein the channel control unit further includes a data buffer to buffer a data set and a Direct Memory Access (DMA) module to access the data set directly [¶32, The storage array controllers (202, 206) depicted in Figure 2 may be similar to the storage array controllers depicted in Figure 1, as the storage array controllers (202, 206) of Figure 2 may be communicatively coupled, via a midplane (210), to one or more storage devices (216) and to one or more journaling devices (218) that are included as part of a storage array (220). The 912 3215US01 storage array controllers (202, 206) may be coupled to the midplane (210) via one or more data communications links (204, 208) and the midplane (206) may be coupled to the storage devices (216) and the memory buffer devices (218) via one or more data communications links (212, 214) …], and [¶41, buffering data to be written to an array of non-volatile storage devices…].
Regarding claims 5, and 15, Karr discloses wherein the instruction further includes one or more sequence numbers to identify respectively the data sets [ Page 135, lash paragraph, Figure 4A illustrates a possible timing, concurrency, and sequencing model for doing writes that makes sense for Flash Array. The illustration shows a write from a host to a volume mirrored between one array, Array 1, and one other array, Array 2].
Regarding claims 6, and 16, Karr discloses wherein the channel interface is based on an industry standard [¶107, in the example depicted in Figure 12, each storage array (920, 934) is depicted as supporting a plurality of volumes (1202A, 1202B, 1210, 1212, 1216A, 1216B). Each volume (1202A, 1202B, 1210, 1212, 1216A, 1216B) may be embodied as a single accessible area within a storage array, although the contents of such a volume (1202A, 1202B, 1210, 1212, 1216A, 1216B) may be distributed across many physical devices (e.g., SSDs) within the storage array], and [ ¶15, The SAN (158) may be implemented with a variety of data communications fabrics, devices, and protocols. Example fabrics for such a SAN (158) may include Fibre Channel, Ethernet, Infiniband, Serial Attached Small Computer System Interface ('SAS'), and the like. Example data communications protocols for use in such a SAN (158) may include Advanced Technology Attachment (ATA'), Fibre Channel Protocol, SCSI, iSCSI, and other].
Regarding claims 7, and 17, Karr discloses wherein the industry standard is one of eMMC (Embedded Multi Media Card), UFS (Universal Flash Storage), SATA (Serial Advanced Technology Attachment), and SPI (Serial Peripheral Interface) [ ¶15, The SAN (158) may be implemented with a variety of data communications fabrics, devices, and protocols. Example fabrics for such a SAN (158) may include Fibre Channel, Ethernet, Infiniband, Serial Attached Small Computer System Interface ('SAS'), and the like. Example data communications protocols for use in such a SAN (158) may include Advanced Technology Attachment (ATA'), Fibre Channel Protocol, SCSI, iSCSI, and other].
Regarding claims 8, and 18, Karr discloses, wherein the interface is based on an industry standard [¶107, in the example depicted in Figure 12, each storage array (920, 934) is depicted as supporting a plurality of volumes (1202A, 1202B, 1210, 1212, 1216A, 1216B). Each volume (1202A, 1202B, 1210, 1212, 1216A, 1216B) may be embodied as a single accessible area within a storage array, although the contents of such a volume (1202A, 1202B, 1210, 1212, 1216A, 1216B) may be distributed across many physical devices (e.g., SSDs) within the storage array], and [ ¶15, The SAN (158) may be implemented with a variety of data communications fabrics, devices, and protocols. Example fabrics for such a SAN (158) may include Fibre Channel, Ethernet, Infiniband, Serial Attached Small Computer System Interface ('SAS'), and the like. Example data communications protocols for use in such a SAN (158) may include Advanced Technology Attachment (ATA'), Fibre Channel Protocol, SCSI, iSCSI, and other].

Regarding claims 9, and 19, Karr discloses, wherein the interface is one of USB, IDE, SATA, SAS, PCIE, and NVME [ ¶32,  The data communications links (204, 208, 212, 214) of Figure 2 may be embodied, for example, as a Peripheral Component Interconnect Express (‘PCIe’) bus, as a Serial Attached SCSI (‘SAS’) data communications link, and so on], and [¶15, The SAN (158) may be implemented with a variety of data communications fabrics, devices, and protocols. Example fabrics for such a SAN (158) may include Fibre Channel, Ethernet, Infiniband, Serial Attached Small Computer System Interface ('SAS'), and the like. Example data communications protocols for use in such a SAN (158) may include Advanced Technology Attachment (ATA'), Fibre Channel Protocol, SCSI, iSCSI, and other].
Regarding claim 10, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 11, Karr discloses wherein the channel control unit includes a channel interface to communicate independently with a controller to receive a data set for encryption or decryption [¶18-19, Each storage array controller (106, 112, 118, 120) may include, for example, a data communications adapter configured to support communications via the SAN (158) and the LAN (160). Although only one of the storage array controllers (120) in the example of Figure 1 is depicted as being coupled to the LAN (160) for data communications, readers will appreciate that each storage array controller (106, 112, 118, 120) may be independently coupled to the LAN (160). Each storage array controller (106, 112, 118, 120) may also include, for example, an I/O controller or the like that couples the storage array controller (106, 112, 118, 120) for data communications, through a midplane (114, 116), to a number of storage devices (146, 150), and a number of journaling devices (148, 152) that are utilized as write caches. In the example depicted in Figure 1, the presence of multiple storage array controllers (106, 112, 118, 120) in each storage array (102, 104) can enable each storage array (102, 104) to be highly available as there are independent, redundant storage array controllers (106, 112, 118, 120) that are capable of servicing access requests (e.g., reads, writes) to the storage arrays (102, 104). In some embodiments, each storage array controller (106, 112, 118, 120) in a particular storage array (102, 104) may appear to be active to the computing devices (164, 166, 168, 170) as each storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104) from the computing devices (164, 166, 168, 170) via the SAN (158) or LAN (160). Although storage array controller (106, 112, 118, 120) may be available for receiving requests to access the storage array (102, 104), however, in some embodiments only one storage array controller (106, 112, 118, 120) may actively be allowed to direct access requests to the storage devices (146, 150) or journaling devices (148, 152).], and [see FIG.1 and corresponding text for more detail].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sengupta (US2018/0011801) [ ¶28, The cryptographic component may be configured to store at least one encryption key and at least one decryption key. Each of the plurality of storage components may comprise a non-volatile memory device. Each of the plurality of storage systems may comprise at least one solid state device controller, a plurality of flash memory devices, and a plurality of parallel independent channels connecting the plurality of flash devices to the solid-state device controller].
LEE(US2013/0159733) [MEMORY DEVICE WHICH PROTECTS SECURE DATA, METHOD OF OPERATING THE MEMORY DEVICE, AND METHOD OF GENERATING AUTHENTICATION INFORMATION, ¶¶ 174,179,188].
SEOL(US2014/0047246) [FLASH MEMORY DEVICE INCLUDING KEY CONTROL LOGIC AND ENCRYPTION KEY STORING METHOD].
Loose (US2009/0253511) [Method and System for Using Multi-Channel                         Communications to Enhance Gaming Security, Abstract, encryption keys].
Asnaashari (US2010/0153747) [ Parallel Encryption/Decryption].
Ahmed (US2008/0052509) [ ¶72, each device may maintain one or more counters that provide a series of sequence numbers that are attached to packets as they are sent. The recipient device may maintain corresponding counters such that the recipient may appropriately order packets even if delays in transmission or other network problems cause the packets to be received in an order different than the order in which they were sent. Sequence numbers may also enable a recipient device to identify whether it has missed a packet that was transmitted].
Bosch (US2012/0137117) teaches [ System and Method for providing secure virtual machines.  see FIG.4 and corresponding text for more details].
Moon (US2016/0004438)  [0194], The host interface 324 is configured to communicate with an external host device under the control of the processor 322. The host interface 324 may be configured to communicate using at least one of various communication methods such as a universal serial bus (USB), a serial at attachment (SATA), a serial attached SCSI (SAS), a high speed interchip (HSIC), a small computer small interface (SCSI), a Firewire, a peripheral component interconnection (PCI), a PCI express (PCIe), a nonvolatile memory express (NVMe), a universal flash storage (UFS), a secure digital (SD), a multimedia card (MMC), an embedded MMC (eMMC), etc].

Fries (US2009/0282266) teaches [Corralling virtual machine with encryption keys].

DOSHI(US2021/0117249) [ [¶220] In some embodiments, TME can support multiple encryption keys (Multi-Key TME (MKTME)) and provides the ability to specify the use of a specific key for a page of memory.  This architecture allows either processor-generated keys or tenant-provided keys, giving full flexibility to customers.  VMs and containers can be cryptographically isolated from each other in memory with separate encryption keys, which can be used in multi-tenant cloud environments].
Mejia (US2014/0281456) [¶68, the processor 251 can include a firmware selection module 255.  The firmware selection module can enable the secure boot of system 250 from multiple firmware sources or devices.  For example, firmware selection module can enable system 250 to bring runtime firmware and/or soft straps from sources such as embedded Multimedia Card (eMMC), Mobile Express, Universal Flash Storage (UFS), Universal Serial Bus (USB) and Serial Peripheral Interface (SPI)].
Park (US2016/0274821) [¶49, in example embodiments of the inventive concepts, the communication protocol may be a serial communication protocol.  For example, the serial communication protocol may be implemented with at least one of UART (universal asynchronous receiver/transmitter) I2C (inter-integrated circuit), SPI (serial peripheral interconnect), USB (universal serial bus), HPMI (high definition multimedia interface), MHL (mobile high definition link), MIPI (mobile industry processer interface), MDDI (mobile display digital interface), MVI (mobile video interface), NVMe (non-volatile memory express), PCIe (peripheral component interconnect express), SATAe (serial advanced technology attachment express), SAS (serial attached SCSI (small computer system interface)), and LLI (low latency interface)].

                                                                                                                                                                                                     Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496